PER CURIAM:
James W. Washington appeals his twenty-four-month sentence, which was imposed after the district court revoked his supervised release. Washington contends that the district court erred by imposing a sentence above the advisory guidelines range. We affirm.
The sentencing guidelines range for revocations of supervised release is purely advisory, United States v. Denard, 24 F.3d 599, 602 (4th Cir.1994), and the district court sufficiently stated a factual basis for sentencing Washington outside of the recommended guidelines range. Washington repeatedly violated the terms of his release by using cocaine and missed several drug treatment aftercare appointments. Therefore, the district court’s sentence was reasonable and was not an abuse of discretion. Accordingly, we affirm Washington’s sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED